DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 3/24/2022 has been received.
Claims 5-7 and 10-11 have been cancelled.
Claims 1-4, 8-9 and 12-17 are pending and under examination. 
The objection on the abbreviation of molecules in claims 1-2 is withdrawn because of amendment. 
 The rejection on claims 1-4, 8-9, 12-17 under 35 USC 101 is maintained. (See below).  Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-4, 8-9, 12-17 do not recite something significantly different than a judicial exception.
In brief, With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. ALX receptor, or its ligands, such as LXA4, 15-epi-LXA4 or SAA in samples, and (2) correlating a relationship, i.e. severity of chronic inflammation and advice choice of treatment. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

Other than measuring the above mentioned biomarkers from the biological samples of the patients, there is no extra step integrated in the claim to mount to practical application.

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional ELISA (Figures 1-3). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Applicants’ Remarks have been considered but are not persuasive.

It is noted that the current amendment in claim 1 includes a step (d), i.e. determining a course of treatment. Such step, with the view of broadest reasonable interpretation (BRI), also encompasses “rest”, or “no need of treatment” should the finding turns out to be “normal”.  Under such condition, there will be no extra step added to the claim, thus no significant more weight is given.  Similarly, as to claim 12, the step (d), “administering LXA4 or analogs thereof as needed” shares the same problem as in claim 1. 

7.	The rejection on Claims 1-4, 8-9 and 12-17 are rejected under 35 U.S.C. 112(b) is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, step (c ), it is not clear the term “ratio”, particular with respect to the metes and bounds.

Step (c ) is reproduced here:  comparing the ratios of ALX/FPR2 receptor and optionally, ligands.

On the face, there is only ONE ALX/FPR2 receptor, no other molecule (optionally for ligand only). How can one ordinary skill calculate a ratio on the same molecule?  Furthermore, Office cannot locate any support from the specification regarding the ratio of ALX/FPR2 vs. any its ligands? (also see below Written Description). Moreover, from below the quoted portion from spec by applicants, Office cannot identify any part related to this ALX/FPR2/ ligands.

Applicants have responded to this issue from specification and pointed out the following examples:
* "fluid LXA4 and 15-epi-LXA4 were decreased and SAA was increased in SA relative to NSA"; 
* "We would correlate an increase in BALF SAA to 1 pg./pg protein or more to be associated with SA" at 127; 
" "SAAhigh and ALXhigh subjects more commonly had SA" at 160; 
"immunological diseases, such as severe asthma, would have at least a 3-fold and preferably at least a 5-fold or greater increase in the ratio (SAA/LXA4) relative to non- severe asthma." 128; 
0 SA subjects had significantly less BALF LXA4 ... and 15-epi-LXA4 ... than NSA subjects . . . (Figure IA-B)." 145. 
* In contrast, SAA levels were increased in SA ... relative to NSA. Id. 
* LXA4 levels correlated positively with 1 5-epi-LXA4 and inversely with SAA; Id. at 47; 
* Notably, the percentage of BALF neutrophils was inversely correlated with LXA4 and 15-epi-LXA4 and positively correlated with SAA; Id. 
* SA subjects had significantly higher percentages of BAL neutrophils than NSA subjects; Id at 49; 
Accordingly, the claim has been amended to recite the ratios of LXA4 to SAA relative to NSA; SAA to ALX or LXA4 to SAA. 

Applicant’s arguments have been considered but are not persuasive. 

From the above, it is clear that there is a need for another molecule to make a ratio for ALX/FRP2 receptor, e.g. SAA.  The Office would like to draw applicants’ attention to the claim language “ratios of ALX/FPR2 receptor”. The following is an option, i.e. “optionally” which means either have or have not measured ligands. Moreover, step (b) also recites measuring SAA, LXA4 or analogs/mimetics thereof as an option, i.e. not necessary a must.
In essence, the only measuring step in (b) is to measure ALX/FPR2 from fluid, tissue or lavage. Thus, it would be unreasonable to determine the ratio of its own molecule for the comparing step ( c).

For the prior art purpose, claim 1, the Office would still consider the ratio of ALX/FPR2 with its ligands.

With regard to claim 1, it appears that there is a need for comparison prior to step (d), e.g. comparing with healthy control. 

With regard to claim 12, step (b) is inconsistent with step (a) because the ALX receptor ligands are optionally in step (a) whereas step (b) recites determining the amount of ALX receptor ligands.

With regard to claim 12, similarly it also needs a comparison step prior to the administering step. 

For prior art purpose, claim 12 would be considered measuring both ALX/FPR2 receptor and its ligands followed by comparison to healthy control to determine treatment if needed. 


4.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The currently recited claims do not refer to a preceding claim (see MPEP 608.01(n)) and therefore fail to further limit the subject matter of the claim upon which it depends. Claim 8 now depends on claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.  The rejection on claims 1-4, 8-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement/scope of enablement is withdrawn (for previous claim set filed on 9/9/2021) because the amendment is directed to asthma disease only. However, due to the current amendment, written description rejection remains effective. 

Claim Rejections - 35 USC § 112
6.	Claims 1-4 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As has been discussed above, the newly amended “comparing the ratios of ALX/FPR2 receptor” is a new matter. The Office considers the term ”the ratios of ALX/FPR2 receptor” meant “ratio of ALX/FPR2 vs. its ligands”.  However no support can be found in the specification. Please clearly points out the support both in words and in clinical data to satisfy Written Description requirement. 

7.	The rejection on Claim(s) 1-4, 6, 8-9, 12-17 under 35 U.S.C. 102(a)(1) as being anticipated by Celik (Clin. Exp. Allergy 2007 Vol. 37: 1494-1501) is withdrawn because Celik does not teach measuring ALX/FPR2 expression for evaluating asthma disease. 

8.	The rejection on Claim(s) 1-4, 6, 8-9, 12-15, 17 under 35 U.S.C. 102(a)(2)  as being anticipated by Li (US 20190033322) is withdrawn because Li does not teach measuring ALX/FPR2 expression for evaluating asthma disease. 

9.	Accordingly the rejection on Claim 10 under 35 U.S.C. 103 as being unpatentable over Celik and Li et al. is withdrawn. 

10.	claim 12 is free of prior art because no prior art teaches or fairly suggests determining both ALX/FPR2 expression and its ligands in subjects for diagnosing asthma followed by administering LXA4 or analogs thereof.  The closest prior art is the reference of Gagliardo (J. Allergy Clin. Immunol.  2016 137:1796-806) where Gagliardo teaches measuring both ALX/FPR2 and its ligand LAX4 from the tissue of asthma patients. Gagliardo found out the level of LAX4 is significantly higher in the intermittent asthma patients than that of healthy control and severe asthma (See Figure 1). Note the levels of LAX4 in both the healthy control and the severe asthma patients are essentially the same (See Figure 1). In addition, the expression of ALX/EPR2 is significantly higher in intermittent asthma patients than that of healthy control and severe asthma patients (See Figure 2). However, the results teaches away to use LAX4 for the treatment because Figure 1 shows higher level of LAX4 in intermittent asthma patients and same level of LAX4 in the both the healthy control and severe asthma patients. One ordinary skill in the field would have used antagonist of LAX4 instead of LAX4 for treating the intermittent asthma patients. Moreover, Gagliardo also suggests treatment of LAX4 alone is less effective compared to use combination of LAX4 with fluticasone propionate (FP)(See page 1801, left column). Note, flutixasone propionate is NOT a LAX4 analog. Still, issue on 35 USC 112(b) still needs to be corrected.

					Conclusion 
11.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641